UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2633



JERRY MEYERS JOHNSON,

                                             Petitioner - Appellant,

          versus


INTERNAL REVENUE SERVICE,

                                              Respondent - Appellee.



Appeal from the United States Tax Court.    (Tax Ct. No. 14639-97)


Submitted:   April 13, 2000                 Decided:   April 19, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jerry Meyers Johnson, Appellant Pro Se.      Ann Belanger Durney,
Michelle Contos France, UNITED STATES DEPARTMENT OF JUSTICE, Wash-
ington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry Meyers Johnson appeals from the tax court’s order deter-

mining a deficiency with respect to his 1994 federal income tax

liability.    Our review of the record and the tax court’s opinion

discloses no reversible error.   Accordingly, we affirm on the rea-

soning of the tax court.   See Johnson v. Internal Revenue Service,

No. 14639-97 (U.S.T.C. Nov. 2, 1999).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2